Citation Nr: 1538632	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  09-35 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for PTSD.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected post-traumatic stress disorder (PTSD).

3.  Entitlement to an initial, compensable disability rating for a bilateral hearing loss disability.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).

5.  Entitlement to a higher initial disability rating for coronary artery disease, currently evaluated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1962 to September 1966, including combat service in the Republic of Vietnam, and his decorations include the Purple Heart and Bronze Star Medal with Combat "V".

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision that, in pertinent part, denied service connection for hypertension; and granted service connection for PTSD evaluated as 30 percent disabling and for bilateral hearing loss evaluated as 0 percent (noncompensable) disability, each effective May 30, 2008.  The Veteran timely appealed the denial of service connection, and appealed for higher initial ratings.

These matters also come to the Board on appeal from an August 2013 rating decision that denied a TDIU.  The Veteran timely appealed.

In June 2015, the Veteran and his wife testified during a hearing before the undersigned at the RO.  Following the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

Consistent with the Veteran's assertions and the record, the Board has recharacterized the appeal as encompassing the issues on the title page.

The issue of an increased rating for tinnitus has been raised by the record in a September 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for hypertension; entitlement to an increased disability rating for PTSD; entitlement to an initial, compensable disability rating for a bilateral hearing loss disability; entitlement to a TDIU; and entitlement to a higher initial disability rating for coronary artery disease, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  The PTSD claim will be partially addressed in the REASONS AND BASES section, however.


FINDING OF FACT

For the rating period beginning June 27, 2013, the Veteran's PTSD has been manifested by reduced reliability and productivity due to symptoms such as near-constant depression, chronic sleep impairment, anxiety, irritability, intrusive thoughts, hypervigilance, disturbances of motivation and mood, memory problems, and some social isolation.


CONCLUSION OF LAW

For the rating period beginning June 27, 2013, the criteria for a 50 percent disability rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  However, no further discussion of this matter is required at this time because of the limited favorable action taken in this decision.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).

Service connection has been established for PTSD.  The RO evaluated the Veteran's disability under 38 C.F.R. § 4.130, Diagnostic Code 9411, pertaining to anxiety disorders.  The actual criteria for rating psychiatric disabilities other than eating disorders are contained in a General Rating Formula.

Under that formula, a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

As noted below, the Veteran's claim is being remanded because of necessary further evidentiary development.  The Board does preliminarily find, however, that as of June 27, 2013, the criteria for a 50 percent evaluation have been met.  The report of a June 2013 VA examination reflects current symptoms of anxiety, near-continuous panic or depression affecting the ability to function independently and appropriately, chronic sleep impairment, and disturbances of motivation and mood.  The examiner summarized the Veteran's level of impairment as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran described his wife and family as supportive, and reported having friends from the Vet Center who called and checked on him.  The June 2013 examiner noted that the Veteran appeared to be alert, cooperative, and well oriented.  He maintained good eye contact, and his speech was of normal rate and rhythm.  His mood was depressed with corresponding affect.  He reported sleep disturbance for several years, with frequent awakening every two hours and recurrent nightmares every night.  He reported flashbacks, and reported being on medication.  The Veteran denied hallucinations or delusion.  He had no difficulty with abstraction.  His memory and attention were unimpaired.  He had some difficulty with serial 7's, but corrected himself.  He denied suicidal or homicidal ideation.  A GAF score of 50 was assigned.

Here,  the GAF score assigned by a VA examiner in June 2013 was 50.  This GAF score indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); and is indicative of serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD approximates the requirements for a 50 percent disability rating as of June 27, 2013.

This is a preliminary determination, and the question of whether an initial rating in excess of 30 percent prior to June 27, 2013, and a rating in excess of 50 percent for the period beginning June 27, 2013, are warranted is deferred pending additional evidentiary development on remand.  The Board intimates no opinion as to those matters at this time.


ORDER

For the rating period beginning June 27, 2013, a 50 percent disability rating for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Hypertension 

The Veteran seeks service connection for hypertension and has asserted that the claimed disability is secondary to his service-connected PTSD.  Records show that he was diagnosed with PTSD in 2008 (see July 2008 VA PTSD examination).  The July 2008 VA examination report shows an Axis I diagnosis of PTSD and an Axis III diagnosis of hypertension.

In this case, the evidence of record is unclear as to when the Veteran's hypertension began.

Service treatment records do not reflect any findings or complaints of elevated blood pressure or hypertension.

The post-service records show a diagnosis of hypertension more than one year after the Veteran's service discharge.  VA records, dated in March 2008, show that the Veteran's hypertension was not controlled on medications, and that an adjustment of his medications was needed.  His hypertension was noted as well-controlled on current medications in May 2008.

Given the uncertainties noted above as to the date of likely onset of the Veteran's hypertension, the medical evidence of record is insufficient to make a decision on the claim.  There is no opinion of record as to whether the Veteran's hypertension either had its onset in active service or is otherwise related to active service, to include as a result of presumed exposure to herbicides.  Hence, the Veteran is entitled to an examination.

With regard to the Veteran's claim for secondary service connection, the Board finds that there is no opinion of record as to whether the Veteran's hypertension is proximately due to or aggravated by the service-connected PTSD and/or service-connected coronary artery disease.  Hence, the Board cannot resolve this matter without further medical clarification.

Service-Connected PTSD Evaluation 

Regarding entitlement to an increased evaluation for PTSD (30 percent prior to June 27, 2013, 50 percent as of that date), the Board finds that the record is not complete; therefore, remand is required.  

Specifically, notations in the claims file reflect that the Veteran was admitted for an in-patient treatment program for PTSD on November 3, 2014.  However, prior to completion of the in-patient treatment program for PTSD, the Veteran had to terminate his participation due to other health matters.  In this regard, all VA treatment records for the Veteran's November 2014 in-patient treatment for PTSD must be obtained prior to rating the disability.
  
Moreover, under these circumstances, VA cannot rate the service-connected PTSD without further medical clarification.  Hence, the Veteran is entitled to a new VA examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Service-Connected Bilateral Hearing Loss Evaluation

The Veteran also contends that the service-connected bilateral hearing loss disability on appeal is more severe than currently rated, and warrants an initial, compensable disability rating.  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington, 19 Vet. App. at 368.

In June 2015, the Veteran testified that his hearing aids are helpful, but that he does not always understand the question being asked; and that his hearing loss affects his ability to work.  The Board notes that the Veteran had worked in insurance marketing prior to retiring in 2008.

The Veteran was last afforded VA audiometric testing to evaluate the severity of his service-connected bilateral hearing loss disability in June 2013.  The Veteran reported that, when he worked in insurance, he could not hear or understand over the telephone at times, and he did not even know when someone was talking to him.  The June 2013 audiologist found that the Veteran's hearing loss does impact ordinary conditions of daily life, including ability to work.

Given the Veteran's testimony and the concerns regarding the Veteran's ability to work as expressed by the June 2013 examiner, the Board concludes that he should be afforded a VA ear, nose, and throat examination to determine the nature and extent of his service-connected bilateral hearing loss disability.

Moreover, an extra-schedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  If exceptional circumstances are found, the matter must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of an extra-schedular evaluation.  See 38 C.F.R. § 3.321(b)(1).

TDIU

The Board finds that adjudication of the matter of entitlement to a TDIU must be deferred, pending resolution of the Veteran's claims on appeal for higher ratings for PTSD since November 3, 2014, and for a bilateral hearing loss disability.

Service-Connected Coronary Artery Disease Evaluation 

In August 2014, the RO granted service connection for coronary artery disease and assigned a 10 percent disability evaluation, effective May 30, 2008.  Correspondence submitted by the Veteran in September 2014 has been accepted by the Board as a Notice of Disagreement (NOD) with the initial rating.

The RO has not resolved the notice of disagreement to the Veteran's satisfaction, nor has it issued a statement of the case concerning the initial rating for coronary artery disease.  The Board is required to remand the claim for the issuance of such statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records, dated from November 2014; and associate them with the Veteran's claims file.

2.  Afford the Veteran a VA examination to determine the etiology of any hypertension found to be present, and to identify the date of likely onset of hypertension.  The examiner should opine as to: 

(a)  Whether hypertension at least as likely as not (50 percent probability or more) either had its onset in active service or is otherwise related to active service, to include as a result of presumed exposure to herbicides.  In providing this opinion, the examiner should indicate consideration of the 2012 conclusion of the National Academy of Sciences (NAS) that found "limited or suggestive evidence of an association" between herbicide exposure and hypertension (notwithstanding that VA has not added hypertension to the list of conditions under 38 C.F.R. § 3.309 for which presumptive service connection due to Agent Orange exposure is available).  Please provide a complete explanation for the opinion.

(b)  Whether it is at least as likely as not (50 percent probability or more) that the service-connected PTSD and/or service-connected coronary artery disease, and/or medications taken for treatment, caused hypertension.  Please provide a complete explanation for the opinion.
 
(c)  Whether it is at least as likely as not (50 percent probability or more) that the service-connected PTSD and/or service-connected coronary artery disease, and/or medications taken for treatment, aggravated (i.e., permanently worsened) the Veteran's hypertension beyond the natural progress of the disease.  Please provide a complete explanation for the opinion.

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's hypertension found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to a service-connected disability.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

All opinions and conclusions expressed must be supported 
by a complete rationale in a report.  Review of the entire file is required; however, attention is invited to the Veteran's credible testimony before the Board in June 2015.

The Veteran's claims file, to include a complete copy of this REMAND, must be available to the examiner designated to examine the Veteran, and the examination report should note review of the file.

3.  Accord the Veteran an appropriate VA examination, for evaluation of the service-connected PTSD.  All appropriate tests should be conducted.  The entire claims file, to include a complete copy of this REMAND, must be available to the examiner; and the examination report should note review of the file.  

All pertinent findings shown on evaluation should be noted in the examination report.  In addition, the examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score representing the level of impairment due to the Veteran's PTSD, and an explanation of the meaning of the score.  

In providing the above-noted findings, the examiner should, to the extent possible, distinguish the symptoms attributable to service-connected PTSD from those of other psychiatric conditions.  However, if it is not medically possible to do so, the examiner should clearly so state, and indicate that the findings are with respect to the Veteran's overall psychiatric impairment. 

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is important that the examiner furnish the requested data.

4.  Afford the Veteran an appropriate VA examination, for evaluation of the service-connected bilateral hearing loss disability.  All appropriate tests should be conducted.  The entire claims file, to include a complete copy of this REMAND, must be available to the examiner, and the examination report should note review of the file.  

Pure tone thresholds at 1000, 2000, 3000, and 4000 hertz should be recorded for each ear, and a puretone threshold average derived for each ear, as well as a controlled speech discrimination score for each ear, in accordance with 38 C.F.R. §§ 4.85 and 4.86.

The examiner should render specific findings as to the impact of the service-connected bilateral hearing loss disability on the Veteran's ability to work, and on his everyday life.  

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is therefore important that the examiner furnish the requested information.

5.  Issue a SOC with regard to the initial rating assigned for coronary artery disease.  This SOC must set forth the Veteran's rights and responsibilities in perfecting an appeal.  The Board will further consider the issue only if a timely substantive appeal is received in response to the SOC.

6.  After ensuring that the requested actions are completed, re-adjudicate the claims on appeal; note that the PTSD claim encompasses the 30 percent evaluation assigned prior to June 27, 2013 and the 50 percent evaluation currently assigned.  The claim for an initial, compensable rating for a bilateral hearing loss disability should take into consideration provisions of 38 C.F.R. § 3.321(b)(1).  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


